Consideration of the motion for rehearing herein convinces me that the conclusion reached in the main opinion is erroneous.
In construing Chapter 11, Laws of 1939, we should give effect to the legislative intent so far as we are able to ascertain it from the language used. The title of Chapter 11 reads: "An Act to Permit Real Property to Be Redeemed From Tax Sale by Paying the Original Tax, Provided Such Original Taxes Be Paid on or Before February 1, 1941." It should be noted that the title indicates that a person may redeem property from tax sale by paying the original tax, subject to the proviso that "Such Original Taxes Be Paid on or Before February 1, 1941." It contains no other conditions. It seems to me that persons interested in the legislation during its journey through the legislative assembly would clearly have understood from the title of the Act, that it contemplated granting the right to property owners to effect a redemption by paying the original tax at any time before February 1, 1941. That is the clear meaning of the title.
The body of the Act is also clear in this respect. It provides in part: "Such redemption of real estate must be made on or before the first day of February, 1941, and if such redemption is not made by the first day of February, 1941, then redemption can only be made by payment of the original tax with accrued interest, penalties and costs as now provided by law." It seems clear to me that the legislature intended to remit penalties and interest if the original tax is paid on or before February 1, 1941. *Page 136 
The difficulty in the case arises by virtue of the proviso contained in section 1 of the Act reading: "Provided, that nothing herein contained shall be construed so as to limit, restrict or prevent boards of county commissioners from ordering that applications be made for the issuance of tax deeds, or the issuance of tax deeds to counties, or the assignment of certificates of tax sale by county or city treasurers during the period between the time this Act takes effect and February first, 1941, it being intended that during such period, boards of county commissioners may order applications to be made for tax deeds and that tax deeds may be issued to counties, and that county treasurers may assign certificates of sale in the same way, in the same manner and to the same extent as though this Act had not been passed. This Act shall not apply to the holder of any certificate of sale other than a county."
It is my view that this proviso can be given effect without disturbing the obvious purpose of the Act. It simply means that tax deeds and assignments of tax sale certificates are issued subject to the right of redemption by paying the original tax on or before February 1, 1941. Unlike prior statutes which halted the taking of tax deeds this permits tax deeds to be taken. The obvious purpose of the proviso was simply to gain that much time as to property not redeemed on or before February 1, 1941. The statement "This Act shall not apply to the holder of any certificate of sale other than a county," was intended to have reference only to those who were holders of such certificates prior to the passage of Chapter 11. On the other hand, if the proviso is otherwise construed, i.e., if we construe it as shortening the time within which redemption may be made by paying the original tax, then the proviso must fall under section 23, Article V of the Constitution because as thus construed it would conflict with the title of the Act.
We have often had occasion to speak of the purpose of section 23, Article V. In general it is to advise persons interested in the legislation of the purpose of the proposed legislation and to prevent the legislature from inserting matters in the *Page 137 
body of the Act not embraced in the title and matters that would thus fail to attract attention. Such incongruous matter inserted in a bill would fall. (See Jobb v. County of Meagher,20 Mont. 424, 51 P. 1034; State v. Anaconda C.M. Co., 23 Mont. 498,59 P. 854; State v. Brown, 29 Mont. 179, 74 P. 366;State v. McKinney, 29 Mont. 375, 74 P. 1095, 1 Ann. Cas. 579; Hale v. Belgrade Co., Ltd., 74 Mont. 308, 240 P. 371.) In construing the title then we must give it the meaning that its language would convey to the man in the street. Any layman reading the title to the bill would readily conclude that it was allowing until February 1, 1941, within which to redeem property by paying the original tax. Any insertion in the body of the Act of a clause allowing someone to cut down the time conflicts with the title and would automatically fall under section 23 of Article V of the Constitution.
The opinion as written, in effect, has to read into the title the portion italicized: An Act to permit real property to be redeemed from tax sale by paying the original tax, "if paidbefore the issuance of a tax deed, and provided such original taxes be paid on or before February 1st, 1941." In other words the title of the Act contained but one proviso whereas the body of the Act contains two, and one of which conflicts with the one contained in the title, and, hence, could have no other effect than to mislead.
The fundamental error in our prior opinion is in holding that Chapter 11 is not a Moratorium Act. "Moratorium" is defined as "a period during which an obligor has a legal right to delay meeting an obligation." (Webster's New International Dictionary.) Absent Chapter 11, relator had the legal right to pay its original tax for the year 1930 free from interest and penalty at any time up to November 30, 1930, and the tax for succeeding years on the 30th day of November of each year except that the payment of one-half could be deferred until the last day of the following May. Chapter 11 extended the time to pay such taxes free from interest and penalty. That is the only purpose of Chapter 11. The only question before us is whether it extended the time until February 1, 1941, absolutely, *Page 138 
or only until that time unless the time was shortened by taking a tax deed before that time. I think for the reasons above stated, the time was extended until February 1, 1941, absolutely.
I think the judgment should be reversed.